internal_revenue_service number release date index number --------------------------------------------- --------------------------- ---------------------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------------ telephone number ---------------------- refer reply to cc intl b06 plr-127281-16 date date in re ---------------------------------------------- legend taxpayer company accounting firm law firm year date date date --------------------------------------------- ---------------------------------------- ---------------------------------------------- ---------------------------- ------- ----------------------- ---------------------------- ------------------- dear ------ ----------- this responds to a letter dated date supplemented by a letter dated date submitted by your representatives requesting that the internal_revenue_service service grant taxpayer an extension of time under sec_301_9100-1 and sec_301_9100-3 to file form 4876-a election to be treated as an interest_charge_disc for taxpayer’s first taxable_year the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by affidavits and penalty of perjury statements executed by appropriate parties this office has not verified any of the materials submitted in support of the request for rulings it is subject_to verification on examination plr-127281-16 facts taxpayer is a domestic_corporation that sells food products under a commission arrangement with company taxpayer is wholly-owned by company in year accounting firm advised company’s management of the benefits associated with operating an interest charge domestic_international_sales_corporation ic-disc company’s management was not experienced in international tax matters or familiar with ic-disc matters after deciding to form taxpayer as an ic-disc company’s management engaged law firm to form taxpayer and to ensure all appropriate documents were identified prepared and executed as required_by_law company’s management further relied on accounting firm and law firm to organize and to prepare all documents and filings needed to establish taxpayer as an ic-disc as a result taxpayer was incorporated on date with the sole purpose of qualifying and operating as an ic-disc law firm forwarded the formation documents to accounting firm on date with a statement that law firm expected that the filing of form 4876-a would be completed by accounting firm however accounting firm inadvertently overlooked law firm’s communication regarding its expectation that accounting firm would prepare and file the form 4876-a as a result accounting firm mistakenly believed that law firm had filed the form 4876-a and the form 4876-a was not filed believing that all of the requirements to conduct business and be treated as an ic-disc for its first taxable_year were satisfied taxpayer began operating as an ic-disc on date on date which was before taxpayer’s tax_return for its first taxable_year was due accounting firm discovered that a form 4876-a for taxpayer had not been filed upon discovery of this error and in order to operate as an ic-disc beginning on date taxpayer requested a ruling granting an extension of time to file form 4876-a for its first taxable_year law and analysis sec_992 of the internal_revenue_code the code provides that an election by a corporation to be treated as a disc1 shall be made by such corporation for a taxable_year at any time during the 90-day period immediately preceding the beginning of the taxable_year except that the secretary may give his consent to the making of an election at such other times as he may designate as used in this letter the terms ic-disc and disc have the same meaning plr-127281-16 sec_992 of the code provides that such election shall be made in such manner as the secretary shall prescribe and shall be valid only if all persons who are shareholders in such corporation on such first day of the first taxable_year for which such election is effective consent to such election temporary sec_1_921-1t provides in part that a corporation electing ic-disc status must file form 4876-a and that a corporation electing to be treated as an ic-disc for its first taxable_year shall make its election within days after the beginning of that year sec_301_9100-1 provides in part that the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for this purpose an election includes an application_for relief in respect of tax sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government based on the facts and representations submitted with taxpayer’s ruling_request we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file form 4876-a such filing will be treated as a timely election to be treated as an ic-disc for taxpayer’s first taxable_year the granting of an extension in this ruling letter is not a determination that taxpayer is otherwise eligible to make the election or to claim ic-disc status or benefits see sec_301_9100-1 taxpayer should attach a copy of this letter_ruling to its federal_income_tax return for the taxable years to which it relates this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent except as expressly provided plr-127281-16 herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter pursuant to a power_of_attorney on file in this office a copy of this letter is being furnished to your authorized representative sincerely _____________________________________ marissa k rensen senior counsel branch office of associate chief_counsel international enclosures copy of this letter copy for sec_6110 purposes cc
